Judgment unanimously affirmed. Memorandum: Defendant’s conviction of assault in the second degree and criminal possession of a weapon in the third degree is supported by sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe, and we decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Erie County Court, D’Amico, J. — Assault, 2nd Degree.) Present — Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.